Exhibit 10.1

 

TERMS AND CONDITIONS OF EMPLOYMENT

 

DATE:  10 November 2004

 

PARTIES:

 

(1)         “The Company”: VIA NET.WORKS Inc. whose registered office is at 620
Birchwood Boulevard, Birchwood Warrington WA3 7OZ United Kingdom

 

(2)         Cameron Mackenzie of [address omitted].

 

1            Commencement of Employment

 

1.1         Your employment will begin on 1st November 2004.  This contract
replaces any prior agreements or understandings between you and the Company or
its affiliates.

 

2            Probationary period

 

2.1         Your employment is not subject to a probationary period.

 

3            Job Title

 

3.1       You are employed by the Company as Chief Financial Officer

 

3.2         In addition to your normal duties, you may be required to undertake
other duties from time to time as directed by the CEO.

 

4            Place of work

 

4.1         You will be based at your home address for the benefit of this
contract. Your most frequent office and that which you should regard as your
main place of work will be at the corporate office in Schipol, Netherlands. The
company will require you to spend time at other locations within the group. This
will predominantly be the UK, Netherlands or Geneva.

 

4.2         You may from time to time be required to travel to other companies
within the group.  This may involve travel outside mainland Europe.

 

5            Payment

 

5.1         You will be paid a salary of £130,000 per annum (this equals €
190.784 per annum). This will be paid monthly directly to your bank/building
society account in arrears. In the event that you move permanently to the
Netherlands, your salary will be adjusted to a payment in Euros. This represents
an amount of €190,784 per annum. This agreement applies to your car allowance
payments, and private health care payments and the euro totals are indicated.
These figures will only vary in the event that a considerable change is seen in
the exchange rate.

 

5.2         The Company reserves the right to deduct from your wages, any amount
due by you to the Company, including overpayment of wages.

 

--------------------------------------------------------------------------------


 

5.3         You will also eligible for a car allowance of £1,023 (1,500 €) per
month.  Payable whilst in your current role.  The Company reserves the right to
amend or withdraw this payment should your role change.

 

6            Annual Performance bonus

 

6.1         You will be eligible for a discretionary annual performance bonus of
up to 50 % of your base salary, in line with the VIA NET.WORKS corporate bonus
policy.

 

7            Annual Salary Review

 

7.1         Your salary and benefits will be reviewed on April 1st 2006.  This
review will consider a review of your personal performance, market conditions
and will be correlated to the Executive Management team review.

 

8            Expenses

 

8.1         Your approved expenses will be reimbursed according to the Company’s
Expenses policy set out in the Employee Handbook. In addition, the company will
pay for all return flights to and from the UK on the condition that low cost
airlines are used at all times. In the event that a low cost airline no longer
continues a route, a suitable alternative will be discussed in advance.

 

9            Normal Hours of Work

 

9.1       You are required to work 37.5 hours per week.

 

9.2         Your hours may be varied from time to time at the discretion of the
Company, including the total number of hours per week.

 

10         Holidays

 

10.1       The holiday year runs from January to December. In addition to public
holidays you are entitled to the following paid working days’ holiday accruing
pro rata in each calendar year.  All holidays must be authorised by your manager
in advance.

 

Your holiday leave entitlement will be 25 days

 

10.2       You are entitled to carry over five days of holiday leave from one
calendar year to the next.

 

10.3       You may take a maximum of ten consecutive days of holiday leave.  The
prior consent of the CEO is required if you wish to take more than ten
consecutive days of holiday leave.

 

--------------------------------------------------------------------------------


 

10.4       If on termination of your employment you have exceeded your
entitlement to holidays the overpayment will be deducted from your final salary.

 

10.5       If you have not taken all of your holiday entitlement on the
termination of your employment you are entitled to payment in lieu of that
unused entitlement.

 

11         Private Health Insurance

 

11.1       You will receive a separate allowance of £852 (1250 euros) per annum
to contribute towards private health insurance of your choice.

 

12         Sickness and Sick Pay

 

12.1       You will receive sick pay in accordance with the Company’s sick pay
scheme as follows:

 

12.2       You will receive 100% of your wages for the first six weeks of
sickness;

 

12.3       Any Sickness in excess of 12.2 will be reviewed at that time by the
VP of HR.

 

12.4       The company reserves the right to request a Doctor’s certificate at
any time.

 

13         Other Employment

 

13.1       You must not without the prior written consent of the CEO (which will
not be unreasonably withheld) engage, whether directly or indirectly, outside
your hours of work for the Company in any other business or employment.

 

14         Collective Agreements

 

14.1       There are no collective agreements relevant to your employment.

 

15         Pension

 

15.1       The Company will make a monthly contribution of 8 % of the gross
monthly salary.

 

15.2       A Stakeholder Pension is available if you wish to join – details are
available from HR.

 

15.3       A contracting out certificate is not in force.

 

16         Notice of termination

 

16.1       The period of notice to be given in writing by the Company to
terminate your employment is 3 months. This notice period will be applicable
until June 1st 2005.

 

16.2       After 1st June 2005, on the provision that satisfactory performance
has been achieved and is confirmed by the CEO and the Board of Directors, your
notice period will be increased to 6 months.

 

16.3       The Company reserves the right to pay you wages in lieu of notice.

 

--------------------------------------------------------------------------------


 

16.4       You may terminate your employment by giving 3 months notice at any
time.

 

16.5       The Company reserves the right to terminate your employment without
notice or salary in lieu of notice in the appropriate circumstances. This will
be subject to investigation.

 

16.6       If you leave your employment without giving notice to the Company  or
during your notice period, the Company reserves the right to deduct one day’s
pay for each day not worked during the notice period from your final salary.

 

16.7       On termination of your employment for any reason (or earlier if
requested) you will immediately deliver up to the Company originals and copies
of all documents, accounts, computer disks and printouts and all other property
in your possession or control which belong or relate in any way to the business
of the Company.

 

16.8       You will on the termination of your employment for any reason at the
request of the board of directors of the Company immediately resign without
claim for compensation as a director or other officer and as trustee of the
Company.

 

17         Garden leave

 

17.1       During any period of notice you may be required to perform duties not
within your normal duties or special projects.  Alternatively, the Company may
require you not to attend work or perform any duties. However, the Company will
continue to provide you with salary and all other contractual benefits.

 

17.2       During any such period you will not be entitled to provide services
to any third party.

 

17.3       If this provision is used then any period of restriction placed upon
you following the termination of your employment will be reduced accordingly.

 

18         Disciplinary and Grievance Procedure

 

18.1       Details of the above procedures are set out in the Employee Handbook
and are used for guidance and reference purposes only.

 

--------------------------------------------------------------------------------


 

19         Confidentiality

 

19.1       During your employment you may have direct or indirect access to a
substantial amount of confidential material, relating to the Company and VIA
NET.WORKS, Inc. (“Proprietary Information”).  Proprietary Information shall mean
inventions, trade secrets, ideas, processes, formulae, source and object codes,
data, programs, other works of authorship, know-how, improvements, discoveries,
developments, designs and techniques (collectively referred to as “Inventions”);
(b) information regarding plans for research, development, new products,
acquisitions, marketing and selling, business plans, budgets and unpublished
financial statements, prices and costs, suppliers and customers; and (c)
information relating to personnel, investors and capital structure.

 

19.2       You agree to keep the Proprietary Information in strict confidence. 
You will not disclose, use, lecture upon, or publish any Proprietary
Information, except as required in the course of your work for the Company.  You
agree to abide by these restrictions with respect to any Proprietary Information
of any third party to the extent you receive such information in the course of
your employment with the Company.

 

19.3       You agree that the Company solely owns all Proprietary Information. 
In other words, all right, title, and interest in any Proprietary Information
shall be the exclusive property of the Company and any patent rights,
copyrights, mask work rights, trade secret rights, and all other rights
recognised throughout the world shall be considered the exclusive property of
the Company.

 

19.4       You agree that the Company owns any and all Inventions that you
create in the course of your employment with the Company.  You agree to assign
to the Company all rights, title, and interest in any Inventions along with all
relevant Proprietary Rights developed in part or in whole by you during the
period of your employment with the Company.  Inventions assigned to the Company
are referred to as “Company Inventions.”

 

19.5       It may be necessary to have you execute documents confirming the
Company’s ownership of results from your work for the Company, and you agree to
execute such documents as the Company may request from time to time whether
during your employment or after the termination of your employment with the
Company.

 

20         Post-termination restrictions

 

20.1       You will not for a period of 3 months after the termination of your
employment with the Company directly or indirectly:

 

20.2       solicit, deal or contract with any person, partnership, firm or
company who at any time during the six months immediately preceding the
termination of your employment is or was:

 

20.3       negotiating with the Company for the supply of goods or services;

 

20.4       a client or customer of the Company;

 

20.5       in the habit of dealing with the Company, where the soliciting,
dealing or contracting relates to goods and/or services which are competitive
with or of the

 

--------------------------------------------------------------------------------


 

type supplied by the Company in respect of the supply of which you were engaged
or concerned in the last six months immediately preceding the termination of
your employment and where you dealt or had contact with that person,
partnership, firm or company.

 

20.6       solicit away from the Company any person who is or was, when your
employment terminated, employed or engaged by the Company as a director, senior
manager or sales person who was a member of any department in which you worked
during the last six months of your employment.

 

21         Personal data

 

21.1       The Company may hold a wide variety of personal data, including, but
not limited to references, personal records, e-mails containing personal
details, addresses, appraisals and details of your contractual benefits.

 

21.2       Personal data will be processed (includes, but is not limited to,
creating, obtaining, recording, holding or destroying such data) by the Company
from time to time.  In particular, personal data shall be processed internally
within the Company and other VIA NET.WORKS, Inc. companies within the EU and may
also be passed to and subsequently processed by VIA NET.WORKS, Inc. companies
based in the United States, and Switzerland and other third-party organisations,
in each case for the purposes of the employment relationship only.  Further
details of the uses of your data can be found in the Employee Handbook.

 

By signing this agreement, you consent to the Company processing personal data
held in relation to you.

 

I UNDERSTAND THAT THIS AGREEMENT AFFECTS MY RIGHTS TO INVENTIONS I MAKE DURING
MY EMPLOYMENT, AND RESTRICTS MY RIGHT TO DISCLOSE OR USE THE COMPANY’S
PROPRIETARY INFORMATION DURING OR AFTER THE TERMINATION OF MY EMPLOYMENT.

 

I acknowledge receipt of this contract of employment and Employee Handbook and
having read these documents I accept the terms and conditions.

 

 

/S/ Cameron Mackenzie

 

November 9, 2004

 

 

Signed by the Employee

Date

 

 

 

 

 

 

/s/ Rebecca Markovits

 

November 9, 2004

 

 

Signed for and on behalf of the Company

Date

 

 

by Rebecca E. Markovits – VP Human Resources

 

--------------------------------------------------------------------------------